                                              Case 4:20-cv-01892-YGR Document 7 Filed 11/16/20 Page 1 of 8




                                   1                                       UNITED STATES DISTRICT COURT

                                   2                                      NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         KEITH M. HOPKINS,
                                   4                                                          Case No. 20-cv-01892-YGR (PR)
                                                             Plaintiff,
                                   5                                                          ORDER OF PARTIAL DISMISSAL
                                                     v.                                       AND SERVICE
                                   6
                                         CALIFORNIA FORENSIC MEDICAL
                                   7     GROUP, et al.,
                                   8                         Defendants.

                                   9     I.     INTRODUCTION
                                  10            Plaintiff, a federal prisoner currently incarcerated at Federal Correctional Institution-
                                  11   Lompoc, has filed a pro se civil rights action pursuant to 42 U.S.C. § 1983 stemming from alleged
                                  12   constitutional violations that occurred while he was held in custody as a pretrial federal detainee at
Northern District of California
 United States District Court




                                  13   Santa Rita Jail (“SRJ”) for three years from September 2015 to 2018.
                                  14            His motion for leave to proceed in forma pauperis will be granted in a separate written
                                  15   Order.
                                  16            Venue is proper because the events giving rise to the claims are alleged to have occurred at
                                  17   SRJ, which is located in this judicial district. See 28 U.S.C. § 1391(b).
                                  18            In his complaint, Plaintiff names the following Defendants: California Forensic Medical
                                  19   Group (“CFMG”), CFMG Health Care Provider Dr. Maria Magat, Alameda County, Alameda
                                  20   County Sherriff Gregory Ahern, and “Does 1-30.” Dkt. 1 at 2-4.1 Plaintiff seeks monetary and
                                  21   punitive damages. Id. at 5.
                                  22    II.     DISCUSSION
                                  23            A.        Standard of Review
                                  24            A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                  25   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                  26   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                  27
                                                1
                                  28             Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                           Case 4:20-cv-01892-YGR Document 7 Filed 11/16/20 Page 2 of 8




                                   1   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                   2   monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se

                                   3   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th

                                   4   Cir. 1988).

                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                   6   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                   7   the alleged violation was committed by a person acting under the color of state law. West v. Atkins,

                                   8   487 U.S. 42, 48 (1988).

                                   9          B.     Legal Claims
                                  10          Plaintiff, who suffers from sleep apnea, alleges the following claims: (1) a breach of

                                  11   contract claim against CFMG and Alameda County for failing to allow Plaintiff access to his

                                  12   Continuous Positive Airway Pressure (“CPAP”) machine “at all times when he sleeps” and for
Northern District of California
 United States District Court




                                  13   failing to provide new equipment for his CPAP machine; (2) a Fourteenth Amendment claim of

                                  14   denial of medical care against all Defendants, including “Does 1-15,” based on Defendant Magat’s

                                  15   June 2017 denial of Plaintiff’s “request for a specialist who could help him with his sleep

                                  16   deprivation and CPAP equipment,” and also based on the actions of “Jane Doe #1” on November

                                  17   7, 2017 and “Jane Doe #2” on March 4, 2018 for “fail[ing] to get [Plaintiff] an escort to [the Out-

                                  18   Patient Housing Unit (“OPHU”)] for his CPAP treatment; (3) Plaintiff invokes this Court’s

                                  19   supplemental jurisdiction under 28 U.S.C. § 1367 by claiming that Defendants “Jane Doe #1 and

                                  20   #2,” Alameda County, CFMG and Ahern violated California Government Code § 845.6 because

                                  21   they were aware that Plaintiff suffered from sleep apnea but failed to allow him on November 7,

                                  22   2017 and March 4, 2018 “to sleep with his CPAP machine to prevent apnea attacks that could

                                  23   potentially cause death for [Plaintiff]”; (4) supervisory liability claims against Defendants

                                  24   Alameda County, Ahern and “Does 16-30”; and (5) a Fourteenth Amendment claim of denial of

                                  25   medical care2 against Defendants CFMG Medical Director “Doe #3”, Dr. Magat and “Does 1-15”

                                  26
                                              2
                                  27            The complaint uses the phrase “Fourteenth Amendment Right to Equal Protection” under
                                       Claim 5, but Plaintiff does not allege any facts that suggest a defendant violated his rights under
                                  28   the Equal Protection Clause of the Fourteenth Amendment. See Dkt. 1 at 13. Thus, the Court
                                       construes Claim 5 as a Fourteenth Amendment claim of denial of medical care based on the
                                                                                          2
                                           Case 4:20-cv-01892-YGR Document 7 Filed 11/16/20 Page 3 of 8




                                   1   for “deny[ing] [Plaintiff’s] request for a rechargeable battery for his CPAP machine.” Dkt. 1 at

                                   2   10-13.

                                   3            Claims 1-5 as they relate to Plaintiff’s allegations against CFMG, Alameda County, and

                                   4   Defendant Ahern do not allege facts demonstrating that these Defendants violated Plaintiff’s

                                   5   federal rights, but seem to claim these Defendants are liable based on the conduct of their

                                   6   subordinates, Defendant Magat and “Jane Does #1 and #2” as well as “Doe #3.” There is,

                                   7   however, no respondeat superior liability under section 1983 solely because a defendant (such as

                                   8   Defendant Ahern, who is the Alameda County Sheriff) is responsible for the actions or omissions

                                   9   of another. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Furthermore, Plaintiff has not

                                  10   alleged grounds for municipal liability against Defendants CFMG and Alameda County based on

                                  11   any theory other than that of respondeat superior. This is not a sufficient ground for municipal

                                  12   liability. See Monell v. Dep’t of Social Servs., 436 U.S. 658, 691 (1978) (local governments
Northern District of California
 United States District Court




                                  13   cannot be liable under section 1983 under respondeat superior theory). Accordingly, Plaintiff’s

                                  14   Claims 1-5 as they relate to Plaintiff’s allegations against Defendants CFMG, Alameda County,

                                  15   and Ahern are DISMISSED without prejudice.

                                  16            Claim 2 and 5, when liberally construed, are cognizable under section 1983 and shall

                                  17   proceed against Defendants Magat as well as “Jane Does #1 and #2” and “Doe #3.” Under Claim

                                  18   3, Plaintiff has also sufficiently alleged a cognizable claim that “Jane Does #1 and #2” breached

                                  19   their duty to provide the prevailing standard of care by failing to get Plaintiff an escort to OPHU

                                  20   for his CPAP treatment. However, regarding “Jane Does #1 and #2,” Plaintiff describes these

                                  21   Defendants as “housing 7 technicians” who were on duty on November 7, 2017 and March 4,

                                  22   2018, respectively, but states that he does know these Defendants’ names. Dkt. 1 at 8, 10-11.

                                  23   Similarly, Plaintiff describes “Doe #3” as the “CFMG Medical Director,” but he also does not

                                  24   know this Defendant’s name. Id. at 13. Although the use of “John Doe” to identify a defendant is

                                  25   not favored in the Ninth Circuit, see Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980);

                                  26   Wiltsie v. Cal. Dep’t of Corrections, 406 F.2d 515, 518 (9th Cir. 1968), situations may arise where

                                  27

                                  28   aforementioned Defendants alleged denial of Plaintiff’s request for a rechargeable battery for his
                                       CPAP machine. See id.
                                                                                      3
                                              Case 4:20-cv-01892-YGR Document 7 Filed 11/16/20 Page 4 of 8




                                   1   the identity of alleged defendants cannot be known prior to the filing of a complaint. In such

                                   2   circumstances, the plaintiff should be given an opportunity through discovery to identify the

                                   3   unknown defendants, unless it is clear that discovery would not uncover their identities or that the

                                   4   complaint should be dismissed on other grounds. See Gillespie, 629 F.2d at 642; Velasquez v.

                                   5   Senko, 643 F. Supp. 1172, 1180 (N.D. Cal. 1986). Plaintiff must provide to the Court the names

                                   6   of “Jane Does #1 and #2” as well as “Doe #3” by the date scheduled in this Order for any served

                                   7   Defendant to file a dispositive motion. Failure to do so will result in dismissal of Defendants

                                   8   “Jane Does #1 and #2” as well as “Doe #3” without prejudice to Plaintiff filing a new action

                                   9   against these Doe Defendants.

                                  10            Finally, in the sections of the complaint where Plaintiff sets forth his allegations of his

                                  11   Fourteenth Amendment claims, he identifies “Does 4-30” as those who were present and

                                  12   participated in alleged denial of medical care. As explained above, a claim stated against Doe
Northern District of California
 United States District Court




                                  13   Defendants without further identifying information is not favored in the Ninth Circuit. See

                                  14   Gillespie, 629 F.2d at 642. Therefore, Plaintiff’s claims against the remaining Doe Defendants—

                                  15   “Does 4-30”—are DISMISSED without prejudice.

                                  16   III.     CONCLUSION
                                  17            For the foregoing reasons, the Court orders as follows:

                                  18            1.     Claims 1-5 as they relate to Plaintiff’s allegations against Defendants CFMG,

                                  19   Alameda County, and Ahern are DISMISSED without prejudice.

                                  20            2.     Plaintiff’s allegations in his complaint under Claims 2 and 5 state cognizable

                                  21   Fourteenth Amendment denial of medical care claims against Defendant Magat and Doe

                                  22   Defendants “Jane Does #1 and #2” as well as “Doe #3.” Plaintiff must provide to the Court the

                                  23   names of Doe Defendants “Jane Does #1 and #2” as well as “Doe #3” by the dispositive motion

                                  24   due date indicated below. Failure to do so will result in dismissal of Doe Defendants “Jane Does

                                  25   #1 and #2” as well as “Doe #3” without prejudice to Plaintiff filing a new action against them.

                                  26            3.     Plaintiff’s claims against the remaining Doe Defendants—“Does 4-30”—are

                                  27   DISMISSED without prejudice.

                                  28            4.     The Clerk of the Court shall mail a Notice of Lawsuit and Request for Waiver of
                                                                                           4
                                            Case 4:20-cv-01892-YGR Document 7 Filed 11/16/20 Page 5 of 8




                                   1   Service of Summons, two copies of the Waiver of Service of Summons, a copy of the complaint

                                   2   and all attachments thereto (dkt. 1), and a copy of this Order to CFMG Health Care Provider

                                   3   Dr. Maria Magat (hereinafter “Defendant”) at SRJ.

                                   4               The Clerk shall also mail a copy of the complaint and a copy of this Order to the State

                                   5   Attorney General’s Office in San Francisco. Additionally, the Clerk shall mail a copy of this

                                   6   Order to Plaintiff.

                                   7               5.     Defendant is cautioned that Rule 4 of the Federal Rules of Civil Procedure requires

                                   8   Defendant to cooperate in saving unnecessary costs of service of the summons and complaint.

                                   9   Pursuant to Rule 4, if Defendant, after being notified of this action and asked by the court, on

                                  10   behalf of Plaintiff, to waive service of the summons, fail to do so, Defendant will be required to

                                  11   bear the cost of such service unless good cause be shown for Defendant’s failure to sign and return

                                  12   the waiver form. If service is waived, this action will proceed as if Defendant had been served on
Northern District of California
 United States District Court




                                  13   the date that the waiver is filed, except that pursuant to Rule 12(a)(1)(B), Defendant will not be

                                  14   required to serve and file an answer before sixty (60) days from the date on which the request for

                                  15   waiver was sent. (This allows a longer time to respond than would be required if formal service of

                                  16   summons is necessary.) Defendant is asked to read the statement set forth at the foot of the waiver

                                  17   form that more completely describes the duties of the parties with regard to waiver of service of

                                  18   the summons. If service is waived after the date provided in the Notice but before Defendant has

                                  19   been personally served, the Answer shall be due sixty (60) days from the date on which the

                                  20   request for waiver was sent or twenty (20) days from the date the waiver form is filed, whichever

                                  21   is later.

                                  22               6.     Defendant shall answer the complaint in accordance with the Federal Rules of Civil

                                  23   Procedure. The following briefing schedule shall govern dispositive motions in this action:

                                  24                      a.      No later than sixty (60) days from the date the answer is due, Defendant

                                  25   shall file a motion for summary judgment or other dispositive motion. The motion must be

                                  26   supported by adequate factual documentation, must conform in all respects to Federal Rule of

                                  27   Civil Procedure 56, and must include as exhibits all records and incident reports stemming from

                                  28
                                                                                            5
                                           Case 4:20-cv-01892-YGR Document 7 Filed 11/16/20 Page 6 of 8




                                   1   the events at issue. A motion for summary judgment also must be accompanied by a Rand3 notice

                                   2   so that Plaintiff will have fair, timely and adequate notice of what is required of him in order to

                                   3   oppose the motion. Woods v. Carey, 684 F.3d 934, 935 (9th Cir. 2012) (notice requirement set out

                                   4   in Rand must be served concurrently with motion for summary judgment). A motion to dismiss

                                   5   for failure to exhaust available administrative remedies must be accompanied by a similar notice.

                                   6   However, the court notes that under the new law of the circuit, in the rare event that a failure to

                                   7   exhaust is clear on the face of the complaint, Defendant may move for dismissal under Rule

                                   8   12(b)(6) as opposed to the previous practice of moving under an unenumerated Rule 12(b) motion.

                                   9   Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc) (overruling Wyatt v. Terhune, 315

                                  10   F.3d 1108, 1119 (9th Cir. 2003), which held that failure to exhaust available administrative

                                  11   remedies under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), should be raised by a

                                  12   defendant as an unenumerated Rule 12(b) motion). Otherwise if a failure to exhaust is not clear on
Northern District of California
 United States District Court




                                  13   the face of the complaint, Defendant must produce evidence proving failure to exhaust in a motion

                                  14   for summary judgment under Rule 56. Id. If undisputed evidence viewed in the light most

                                  15   favorable to Plaintiff shows a failure to exhaust, Defendant is entitled to summary judgment under

                                  16   Rule 56. Id. But if material facts are disputed, summary judgment should be denied and the

                                  17   district judge rather than a jury should determine the facts in a preliminary proceeding. Id. at

                                  18   1168.

                                  19           If Defendant is of the opinion that this case cannot be resolved by summary judgment,

                                  20   Defendant shall so inform the court prior to the date the summary judgment motion is due. All

                                  21   papers filed with the court shall be promptly served on Plaintiff.

                                  22                    b.     Plaintiff’s opposition to the dispositive motion shall be filed with the court

                                  23   and served on Defendant no later than twenty-eight (28) days after the date on which Defendant’s

                                  24   motion is filed.

                                  25                    c.     Plaintiff is advised that a motion for summary judgment under Rule 56 of

                                  26   the Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you

                                  27

                                  28           3
                                                   Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998).
                                                                                        6
                                           Case 4:20-cv-01892-YGR Document 7 Filed 11/16/20 Page 7 of 8




                                   1   must do in order to oppose a motion for summary judgment. Generally, summary judgment must

                                   2   be granted when there is no genuine issue of material fact—that is, if there is no real dispute about

                                   3   any fact that would affect the result of your case, the party who asked for summary judgment is

                                   4   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                   5   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                   6   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                   7   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                   8   as provided in Rule 56(e), that contradicts the facts shown in the defendant’s declarations and

                                   9   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  10   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  11   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand, 154

                                  12   F.3d at 962-63.
Northern District of California
 United States District Court




                                  13          Plaintiff also is advised that—in the rare event that Defendant argues that the failure to

                                  14   exhaust is clear on the face of the complaint—a motion to dismiss for failure to exhaust available

                                  15   administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without

                                  16   prejudice. To avoid dismissal, you have the right to present any evidence to show that you did

                                  17   exhaust your available administrative remedies before coming to federal court. Such evidence

                                  18   may include: (1) declarations, which are statements signed under penalty of perjury by you or

                                  19   others who have personal knowledge of relevant matters; (2) authenticated documents—

                                  20   documents accompanied by a declaration showing where they came from and why they are

                                  21   authentic, or other sworn papers such as answers to interrogatories or depositions; (3) statements

                                  22   in your complaint insofar as they were made under penalty of perjury and they show that you have

                                  23   personal knowledge of the matters state therein. As mentioned above, in considering a motion to

                                  24   dismiss for failure to exhaust under Rule 12(b)(6) or failure to exhaust in a summary judgment

                                  25   motion under Rule 56, the district judge may hold a preliminary proceeding and decide disputed

                                  26   issues of fact with regard to this portion of the case. Albino, 747 F.3d at 1168.

                                  27          (The notices above do not excuse Defendant’s obligation to serve similar notices again

                                  28   concurrently with motions to dismiss for failure to exhaust available administrative remedies and
                                                                                         7
                                           Case 4:20-cv-01892-YGR Document 7 Filed 11/16/20 Page 8 of 8




                                   1   motions for summary judgment. Woods, 684 F.3d at 935.)

                                   2                   d.      Defendant shall file a reply brief no later than fourteen (14) days after the

                                   3   date Plaintiff’s opposition is filed.

                                   4                   e.      The motion shall be deemed submitted as of the date the reply brief is due.

                                   5   No hearing will be held on the motion unless the court so orders at a later date.

                                   6           7.      Discovery may be taken in this action in accordance with the Federal Rules of Civil

                                   7   Procedure. Leave of the court pursuant to Rule 30(a)(2) is hereby granted to Defendant to depose

                                   8   Plaintiff and any other necessary witnesses confined in prison.

                                   9           8.      All communications by Plaintiff with the court must be served on Defendant or

                                  10   Defendant’s counsel, once counsel has been designated, by mailing a true copy of the document to

                                  11   them.

                                  12           9.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the court
Northern District of California
 United States District Court




                                  13   informed of any change of address and must comply with the court’s orders in a timely fashion.

                                  14   Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address changes

                                  15   while an action is pending must promptly file a notice of change of address specifying the new

                                  16   address. See L.R. 3-11(a). The court may dismiss without prejudice a complaint when: (1) mail

                                  17   directed to the pro se party by the court has been returned to the court as not deliverable, and

                                  18   (2) the court fails to receive within sixty days of this return a written communication from the pro

                                  19   se party indicating a current address. See L.R. 3-11(b).

                                  20           10.     Upon a showing of good cause, requests for a reasonable extension of time will be

                                  21   granted provided they are filed on or before the deadline they seek to extend.

                                  22           IT IS SO ORDERED.

                                  23   Dated: 11/16/2020

                                  24                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  25                                                     United States District Judge
                                  26

                                  27

                                  28
                                                                                          8
